DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Gas distribution assembly (injectors or similar equivalents, para. [0052]), in claim 16, 18-23, 25-26, 28-31.
Gap control actuation device (support post of actuators, para. [0073]), in claim 25, 31).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
controller (computer, para. [0070]) in claim 16-31.
Susceptor assembly (support post, top surface with recesses, para. [0065, 0067]) in claims 16-31.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "wherein there are at least cameras" in the first line of the claim. It is unclear whether the camera first introduced in claim 16 is at least one of the same cameras next introduced in claim 17. Examiner will interpret as “wherein the camera includes at least three cameras.” Appropriate clarification is requested. 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 20 recites the limitation "wherein there are at least cameras" in the first line of the claim. It is unclear whether the camera first introduced in claims 16 and 19 is at least one of the same cameras next introduced in claim 20. Examiner will interpret as “wherein the camera includes at least three cameras.” Appropriate clarification is requested. 
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "wherein there is one camera" in the first line of the claim. It is unclear whether the camera first introduced in claim 16 is the same one camera next introduced in claim 24. Examiner will interpret as “wherein the camera includes one camera.” Appropriate clarification is requested. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0008656 to Sorabji et al (“Sorabji”) in view of US 2012/0075460 to Aikawa et al (“Aikawa”).
Claims 1-15: (Cancelled).
Claim 16:   Sorabji discloses a deposition apparatus comprising: a gas distribution assembly (200 [absorptive plate], Fig. 1) having a front surface and an edge (front and edge of 200, Fig. 1); a susceptor assembly (104 [substrate support]) spaced from the gas distribution assembly (200) to rotate a substrate about a central axis (central axis of 104), the susceptor assembly (104) having a top surface (top of 104), a bottom surface and an edge (bottom and edge of 104), wherein the top surface of the susceptor assembly (top of 104) and the front surface of the gas distribution assembly (front surface of 200) defining a gap (gap is between 104 and 200);
Sorabji discloses a design element (116 [sensor]) including signal view of the edge of the susceptor assembly (104, see Fig. 1); and a controller (124) connected to the design 
However Sorabji does not explicitly disclose the substrate is a plurality of substrates, the susceptor assembly has a top surface with a plurality of recesses to hold a plurality of substrates; the design element is a camera having a field of view of the edge of the support, connected to a controller. 
Aikawa discloses the substrate is a plurality of substrates (w [wafers], Fig. 2, 10), a susceptor assembly (2 [susceptor]) has a top surface (top of 2) with a plurality of recesses (24 [substrate receiving portions]) to hold a plurality of substrates (w) for the purpose of reducing turbulence of the gas flowing over the susceptor and increasing throughput (see para. [0043]). Aikawa also discloses a design element (104, Fig. 10) is a camera (104 [camera]) having a field of view of the edge of the susceptor assembly (2, see para. [0034], [0036]), connected to a controller (104a [control portion]) for the purpose of taking an image of the support and wafer and provide processes for specifying a position from the image data (para. [0037]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of substrates and recesses, as taught by Aikawa with motivation to reduce the turbulence of the gas flowing over the susceptor and increasing throughput, and to substitute the sensor of Sorabji with the camera of Aikawa and connection to controller with motivation to take an image of the support and wafer and provide processes for specifying a position from the image data.
Claim 17: The apparatus of Sorabji in view of Aikawa does not explicitly disclose wherein there are at least three cameras spaced about an interior region of the deposition apparatus, each camera having a field of view including the edge of the susceptor assembly, each camera connected to the controller. Yet Sorabji already discloses a plurality of design elements (116, Fig. 1, with Aikawa disclosing the kind of design elements being cameras as the substitution from claim 16 above, 104, Fig. 2, 10), and each design element (116/104) connected to the controller (124/104a), and considered capable to view the edge of the susceptor assembly (104/2). Additionally, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04 VI (B).  
Claim 18: The apparatus of Sorabji in view of Aikawa discloses wherein the controller (124, Fig. 1, Sorabji) is considered capable to determine the gap (between 104 and 200) between the top surface of the susceptor assembly and one or more of the front surface of the gas distribution assembly (see Fig. 1) at each camera position (116/104) while the susceptor assembly remains stationary (when the support is not moving, the controller would be capable regardless to measure the gap, Fig. 1, Sorabji).
Claim 19: The apparatus of Sorabji in view of Aikawa discloses wherein the field of view of the camera (104, Fig. 2, 10, Aikawa) further includes the edge of the gas distribution assembly (200, Fig. 1, Sorabji) and the gap (between 104 and 200).
Claim 20: The apparatus of Sorabji in view of Aikawa does not explicitly disclose wherein there are at least three cameras spaced about an interior region of the deposition apparatus, each camera having a field of view including the edge of the susceptor MPEP 2144.04 VI (B).  
Claim 21: The apparatus of Sorabji in view of Aikawa discloses wherein the controller (124, Fig. 1, Sorabji) is considered capable to determine the gap (between 104 and 200) between the top surface of the susceptor assembly and one or more of the front surface of the gas distribution assembly (see Fig. 1) at each camera position (116/104) while the susceptor assembly remains stationary (when the support is not moving, the controller would be capable regardless to measure the gap, Fig. 1, Sorabji).
Claim 22: The apparatus of Sorabji in view of Aikawa does not explicitly disclose wherein the controller determines a plane formed by the susceptor assembly relative to a plane formed by the gas distribution assembly. Yet, the apparatus already discloses the plurality of cameras, which are thus capable of forming a plane from the multiple points put together as noted above. Additionally, the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.  
Claim 23: The apparatus of Sorabji in view of Aikawa does not disclose wherein the gas distribution assembly comprises a reference mark on the edge of the gas distribution assembly, the reference mark being used as a substitute for the front surface of the gas distribution assembly when determining the gap. It is noted that the front surface of the gas distribution assembly is already disclosed by Sorabji (see Fig. 1)
However Aikawa discloses at least one reference mark (120a or 2a [marks], Fig. 6) being used to determine positioning of the component (see para. [0088]) for the purpose of determining when the component is in a predetermined range in accordance to the first detected position (see para. [0012]), thereby correcting a positioning via changing position (para. [0076]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the surface for the reference mark as taught by Aikawa with motivation to determine when the component is in a predetermined range in accordance to the first detected position, thereby correcting a positioning via changing position. 
Claim 24: The apparatus of Sorabji in view of Aikawa discloses wherein the camera (104, Fig. 2, 10, Aikawa) is one camera (104) and the controller (104a) uses a plurality of images from the camera taken during a processing cycle in which the susceptor assembly rotates (see para. [0036] where 104a controls 104 which would be capable of taking multiple images), the controller (124, Fig.1, Sorabji) determining the planarity of a portion of the susceptor assembly (104) adjacent the capacitance sensor from the electrical signals provided by the capacitance sensor during the processing cycle 
Claim 25: The apparatus of Sorabji in view of Aikawa discloses wherein the controller (124, Fig. 1, Sorabji) includes a feedback circuit (128 [support circuits]) in communication with at least one gap control actuation device (122 [actuator assembly]), the controller (124) providing a signal to the at least one gap control actuation device (122) to direct the device (122) to move one or more of the susceptor assembly (104) and the gas distribution assembly (200) to change the gap (see para. [0033-0034] where 124 uses metrics to adjust 104 via action of 122).
Claims 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0008656 to Sorabji et al (“Sorabji”) in view of US 2012/0075460 to Aikawa et al (“Aikawa”).
Claim 26:
Sorabji discloses a plurality of capacitance sensors (116 [sensors], see para. [0034] where capacitive sensors are included) positioned at the front surface of the gas distribution assembly (see Fig. 1 where 116 is positioned at front surface of 200 on coupled 108 [chamber walls]) directed toward the top surface of the susceptor assembly (top of 104), each of the capacitance sensors (116) providing an electrical signal which is proportional to a distance from the top surface of the susceptor assembly to the capacitance sensor (see para. [0032-0033] where 116 sends signals to detect top of 104); and a controller (124 [controller]) connected to the plurality of capacitance sensors (116, para. [0033] where they are disclosed as coupled together) to determine the gap between the top surface of the susceptor assembly and the front surface of the gas distribution assembly from the electrical signals provided by the plurality of capacitance sensors (see para. [0033] where they provide an output indicative of the distance between 104 and top of 110 which is where 200 resides).
Sorabji does not explicitly the sensors positioned on the front surface of the gas distribution assembly. Yet Sorabji teaches the sensors may be provided on other locations within and around the chamber body as suitable (para. [0034]), for the purpose of providing an output indicative of the distance between substrate support and chamber top and to detect misalignment of the support (see para. [0032]). It is noted that Sorabji is teaching optimization of sensor location placement, which renders it obvious to place it on the front surface of the gas distribution assembly. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimization of placement of the sensors 
However Sorabji does not explicitly disclose the substrate is a plurality of substrates, the susceptor assembly has a top surface with a plurality of recesses to hold a plurality of substrates.
Aikawa discloses the substrate is a plurality of substrates (w [wafers], Fig. 2, 10), a susceptor assembly (2 [susceptor]) has a top surface (top of 2) with a plurality of recesses (24 [substrate receiving portions]) to hold a plurality of substrates (w) for the purpose of reducing turbulence of the gas flowing over the susceptor and increasing throughput (see para. [0043]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of substrates and recesses as taught by Aikawa with motivation to reduce the turbulence of the gas flowing over the susceptor and increasing throughput.
Claim 27: The apparatus of Sorabji in view of Aikawa discloses wherein the controller (124, Fig. 1, Sorabji) considered capable to include a memory to store calibrated values of the electrical signals provided by the plurality of capacitance sensors as a function of the gap as one or more of a lookup table or standardization equation (see para. [0029] where 124 stores memory and storage to use positional metrics--which reads on values--to provide signals from sensors to the move the support).
Claim 28: The apparatus of Sorabji in view of Aikawa discloses wherein the controller (124, Fig. 1, Sorabji) is considered capable to determine the gap (between 104 
Claim 29: The apparatus of Sorabji in view of Aikawa discloses wherein the controller (124, Fig. 1, Sorabji) is considered capable to create a three-dimensional map of the top surface of the susceptor assembly from the electrical signals provided by the plurality of capacitance sensors (it is noted that the plurality of capacitive sensors structure of Sorabji in view of Aikawa are already present and placed in multiple locations in the chamber (see Fig. 1) thus are capable of creating a three-dimensional map of the top of the assembly as also noted in Applicant’s specification at para. [0076-0078]). Additionally, the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.   
Claim 30: The apparatus of Sorabji in view of Aikawa discloses wherein the controller (124, Fig. 1, Sorabji) is considered capable to use a plurality of measurements from at least one capacitance sensor taken during a processing cycle in which the susceptor assembly rotates (see para. [0030] where 104 can rotate), the controller (124) determining the planarity of a portion of the susceptor assembly (104) adjacent the capacitance sensor from the electrical signals provided by the capacitance sensor during the processing cycle (para. [0033] where information from 116 can be used to adjust the 
Claim 31: The apparatus of Sorabji in view of Aikawa discloses wherein the controller (124, Fig. 1, Sorabji) includes a feedback circuit (128 [support circuits]) in communication with at least one gap control actuation device (122 [actuator assembly]), the controller (124) providing a signal to the at least one gap control actuation device (122) to direct the device (122) to move one or more of the susceptor assembly (104) and the gas distribution assembly (200) to change the gap (see para. [0033-0034] where 124 uses metrics to adjust 104 via action of 122).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718